Mr. Presiding Justice F. A. Smith delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 50*—terms of sale must he accepted before offer is withdraion. Where a broker representing the seller of land conducts negotiations with both the purchaser and the seller and there is no unconditional acceptance of all the terms of the sale before the offer of sale is withdrawn, the broker is not entitled to commissions. 2. Brokers, § 40*—when willingness of purchaser to accept terms offered is not shown. Parties to a contract of sale were bargaining upon the understanding that a written and binding contract would have to be drawn up and signed by the parties, stating the terms of the contract in full, before the broker could claim commissions. There was a dispute as to who should pay a special assessment and the broker offered to pay the amount and deduct it from his commissions, but neither party acceded to the proposition. The broker prepared a contract that both parties refused to sign. Held, there was no meeting of the minds between the parties and the broker was not entitled to commissions. Clark, J., dissenting.